TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00045-CR



                             Christopher Bradley Young, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 71001, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                     ORDER FOR CLERK TO PROVIDE
                  A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant Christopher Bradley Young appeals his conviction for evading detention

with a vehicle. See Tex. Penal Code § 38.04. Appellant’s court-appointed counsel has filed a

motion to withdraw supported by a brief concluding that the instant appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has represented to

the Court that she provided copies of the motion and brief to appellant, advised appellant of his right

to examine the appellate record and file a pro se response, and supplied appellant with a form motion

for pro se access to the appellate record. See Kelly v. State, — S.W.3d —, No. PD-0702-13,

2014 WL 2865901, at *4 (Tex. Crim. App. June 25, 2014). Appellant has timely filed the motion

requesting access to the appellate record with this Court.
               We hereby direct the clerk of the trial court to provide a copy of the reporter’s

record and clerk’s record to appellant, and to provide written verification to this Court of the date

and manner in which the appellate record was provided, on or before July 25, 2014. See Kelly,

— S.W.3d —, 2014 WL 2865901, at *4.

               It is so ordered on this the 15th day of July, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish




                                                 2